Citation Nr: 1017976	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for acute myelogenous 
leukemia (AML), claimed as due to herbicide exposure.

2.  Entitlement to service connection for acute myelogenous 
leukemia (AML), claimed as due to herbicide exposure.

3.  Entitlement to service connection for pericarditis, 
claimed as secondary to AML.

4.  Entitlement to service connection for gastro esophageal 
reflux disease (GERD), claimed as secondary to AML.

5.  Entitlement to service connection for arthritis [also 
claimed as rheumatism], claimed as secondary to AML.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1967 to September 1969.  Service in Vietnam is 
identified by the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of  October 2006 and October 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

Procedural history

AML claim

The RO previously denied the Veteran's service-connection 
claim for AML in October 1998, August 2001, March 2005, and 
August 2005 rating decisions.  Although the Veteran disagreed 
with the RO's August 2005 decision and was furnished with a 
statement of the case addressing this issue in August 2006, 
he did not perfect an appeal by filing a timely VA Form 9. 

The Veteran subsequently filed a request to reopen his 
previously-denied AML claim in February 2007.  The RO denied 
this request in the above-referenced October 2007 rating 
decision.  The Veteran disagreed and perfected an appeal as 
to that issue.

In November 2009, the Board solicited an expert medical 
opinion from a physician with the Veterans Health 
Administration (VHA) concerning whether the Veteran's AML is 
related to his military service, to include his presumed 
exposure to Agent Orange.  In January 2010, the Board 
received the requested VHA opinion, which has been provided 
to the Veteran.  

Pericarditis, GERD, and arthritis/rheumatism claims

In October 2006, the RO denied the Veteran's secondary 
service-connection claims for pericarditis, GERD, and 
arthritis/rheumatism.  The Veteran disagreed with the RO's 
decisions and perfected an appeal as to each of these issues.  

For the sake of economy, these three issues have been merged 
with the Veteran's perfected AML claim.  


FINDINGS OF FACT

1.  In August 2005, the RO denied the Veteran's claim of 
entitlement to service connection for AML. 

2.  The evidence associated with the claims folder subsequent 
to the RO's August 2005 rating decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the Veteran's claim of entitlement to 
service connection for AML.

3.  The Veteran has not been diagnosed with chronic 
lymphocytic leukemia or a B cell leukemia.

4.  The Veteran's leukemia was not manifest during service or 
within the post-service year.


5.  The preponderance of the evidence of record does not 
support a finding that a relationship exists between the 
Veteran's currently diagnosed AML and his military service, 
to include presumed exposure to herbicides in Vietnam.

6.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
pericarditis and his military service.

7.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
GERD and his military service.

8.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
arthritis/rheumatism and his military service.

9.  The Veteran's claims of entitlement to service connection 
for pericarditis, GERD, and arthritis/rheumatism secondary to 
AML are not based on a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 2005 RO decision which denied service 
connection for AML is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the August 2005 RO decision, new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for AML.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  AML was not incurred in or aggravated by active military 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002);        38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

4.  The Veteran's pericarditis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  The Veteran's GERD was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

6.  The Veteran's arthritis/rheumatism was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  The Veteran's claims of entitlement to service connection 
for pericarditis, GERD, and arthritis/rheumatism secondary to 
AML are not warranted. 38 C.F.R.    § 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for AML, pericarditis, 
GERD and arthritis/rheumatism.  Implicit in his AML claim is 
the contention that new and material evidence sufficient to 
reopen the previously-denied claim has been received.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. 

The VCAA duty to notify currently applies to all issues on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied AML claim 
unless such is reopened.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues have proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  
The standard of review as to the issue involving new and 
material evidence will be set forth where appropriate below.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. 
A letter dated June 12, 2001 specifically informed the 
Veteran of the evidentiary requirements for service 
connection, to include evidence linking his AML to his Agent 
Orange exposure.

With respect to notice to the Veteran regarding new and 
material evidence, a March 13, 2007 VCAA letter stated, "You 
were previously denied service connection for Acute 
Myelogenous Leukemia.  You were notified of the decision on 
October 21, 1998."  See the March 2007 VCAA letter, page 1.  
Although the RO erroneously alluded to its October 1998 
rating decision as the last final denial of the Veteran's  
AML claim [as opposed to the RO's August 2005 rating 
decision], there is no prejudicial error with respect to the 
Veteran's notice because the August 2005 and October 1998 
decisions denied the Veteran's service-connection claim for 
the same reasons; namely, that the evidence of record failed 
to show a relationship between the Veteran's AML and his 
presumed exposure to Agent Orange.  See the October 1998 and 
August 2005  RO rating decisions. 

The March 2007 VCAA letter further notified the Veteran that 
evidence sufficient to reopen his previously denied claim 
must be "new and material," closely mirroring the 
regulatory language of  38 C.F.R. § 3.156(a).  As such, the 
Veteran was adequately advised of the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In any event, as the Veteran's AML claim is being 
reopened herein, any deficiency in Kent notice is 
nonprejudicial.  

The Veteran was also informed of the evidentiary requirements 
for secondary service connection in a July 28, 2006 letter 
from RO, to include evidence that a "service-connected 
disability either caused or aggravated your additional 
disability."  

In addition, the Veteran generally was informed of VA's duty 
to assist him in the development of his claims, and was 
advised of the provisions relating to the VCAA in the July 
2006 and March 2007 letters.  Specifically, the Veteran was 
advised in the letters that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA Medical Centers.  The letters indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate his claims.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information.

The July 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in the 
above-referenced March 2007 VCAA letter.   

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

With respect to the Veteran's previously denied AML claim, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

With respect to the claim for service connection on the 
merits, in Bernard v. Brown, 4 Vet. App. 384 (1993), the 
Court held that when the Board addresses a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In the present case, the RO 
has in fact considered the Veteran's claims on a de novo 
basis.  See the May 2008 statement of the case (SOC).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his AML claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's service treatment records, service personnel 
records, VA and private treatment reports, a copy of a prior 
Board decision, as well as multiple medical treatises and 
Internet printouts.  Additionally, the Board obtained a VHA 
medical opinion in January 2010, the results of which will be 
discussed below.  The report demonstrates that the examiner 
reviewed the evidence of record and rendered an appropriate 
opinion based on the question presented by the Board.  This 
opinion was rendered after a thorough review of the claims 
file including the various private and VA opinions rendered 
in conjunction with the Veteran's claim.  This opinion as 
explained in further detail below is supported by the 
evidence of record.  Therefore, the Board finds that the 
evidence of record is adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim). 

As for the Veteran's secondary service connection claims, the 
Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claims, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.  In 
particular, the RO has obtained the Veteran's service 
treatment records and VA and private treatment reports.  A VA 
examination was not provided because, as will be discussed in 
more detail below, the private medical evidence already of 
record specifically links the Veteran's pericarditis, GERD, 
and arthritis to the Veteran's AML.  As discussed by the 
Veteran's representative in July 2009, these secondary claims 
are inextricably intertwined with the outcome of the 
Veteran's AML service-connection claim.     See the July 9, 
2009 Informal Hearing Presentation, pages 4 and 5.  

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2009).  As noted above, the Veteran 
has retained the services of a representative.  He has been 
accorded the opportunity to present evidence and argument in 
support of his claims, and declined the opportunity for a 
personal hearing.  

Accordingly, the Board will proceed to a decision.

Entitlement to service connection for acute myelogenous 
leukemia (AML), claimed as due to herbicide exposure.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Certain chronic diseases, including leukemia, may be 
presumptively service connected if manifested to a degree of 
10 percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the veteran is thereby entitled to 
a presumption of service connection for certain disorders 
listed under 39 C.F.R. § 3.309(e).  These diseases are 
chloracne; type II diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset); porphyria cutanea 
tarda; prostate cancer; respiratory cancers; AL amyloidosis, 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2009).  The Board notes that on May 7, 
2009, the regulations were amended to include AL amyloidosis.  
73 Fed. Reg. 65280 (May 7, 2009) (to be codified at 38 C.F.R. 
3.309(e)).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
oral, nasal, and pharyngeal cancer; bone and joint cancer; 
skin cancers (melanoma, basal, and squamous cell); breast 
cancer; female reproductive system cancer (cervix, uterus, 
ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in 
offspring of exposed individuals; low birthweight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; endometriosis; and effects of thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum); and brain tumors, or any other disability not 
specified.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 
2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (Nov. 2, 1999).  

Further, the Board notes that on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias. As 
required by 38 U.S.C. 1116, the Department of Veterans 
Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, a 
stay of appeals affected by new herbicide-related 
presumptions is in effect. See, e.g., Chairman's Memorandum 
No. 01-09-25 (Nov. 20, 2009); see also, Memorandum for the 
Secretary, "Stay of Appeals Affected by New Herbicide- 
Related Presumptions," November 20, 2009.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Claim to Reopen

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter 
which may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for AML was last previously 
denied in an August 2005 rating decision.  The Veteran did 
not perfect an appeal as to that decision, and it became 
final.                  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

In the August 2005 rating decision, the RO noted that there 
was no evidence of record demonstrating that AML was incurred 
in or caused by military service.  In essence, the RO denied 
the claim because Hickson element (3), nexus, was missing.  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after 
August 2005] evidence bears directly and substantially upon 
the specific matter under consideration, namely whether there 
is evidence of a relationship or nexus between the Veteran's 
current disability and his military service.  See Evans, 
supra.  

The Board finds that a letter from Dr. R.D.W., submitted by 
the Veteran in August 2007, constitutes new and material 
evidence.  In that letter, Dr. R.D.W. indicated that "Agent 
Orange contained dioxin, and the correlation between dioxin 
and acute myelogenous leukemia [was] established in a report 
in 2001 . . . .  I would support [the Veteran's] assertion 
that there may be a causative role for Agent Orange in his 
disease."  See the August 14, 2007 letter from Dr. R.D.W.  
As noted above, for the sole purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of this opinion, although not its weight, is presumed.  See 
Justus, supra.  

This new evidence relates to the unestablished facts 
necessary to substantiate the Veteran's claim [i.e., a 
relationship between the Veteran's current disability and 
military service], and presents a reasonable possibility of 
substantiating the Veteran's AML claim.  See 38 C.F.R. § 
3.156 (2009).  Accordingly, the Board finds that there is 
sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for AML.  

Claim on the Merits

In essence, the Veteran asserts that his acute myelogenous 
leukemia (AML) was caused by his presumed in-service exposure 
to Agent Orange.  Implicit in the Veteran's claim is the 
contention that Agent Orange contains the chemical benzene, 
and that since benzene exposure has been medically linked to 
the development of AML, service connection based on Agent 
Orange exposure should be awarded.   See the July 9, 2009 
Informal Hearing Presentation, page 3.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.           See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The Board observes that the 
Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is undisputed that the Veteran currently has AML.  
Accordingly, Hickson element (1) is satisfied.  

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning disease, the Veteran does not contend that he 
developed AML during service or within the one year 
presumptive period found in 38 C.F.R. § 3.309(a). The record 
indicates that he was initially diagnosed with leukemia in 
1995, approximately 26 years after separating from service.

Concerning in-service injury, the Veteran's service personnel 
records show that he served in the Republic of Vietnam during 
the Vietnam era.  It is therefore presumed that the Veteran 
was exposed to Agent Orange while in Vietnam, in the absence 
of affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(f) (West 2002);       38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2008).  Therefore, the second Hickson element has 
arguably been met with respect to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's diagnosed AML is not listed among the 
Agent Orange-related diseases enumerated in 38 C.F.R. § 
3.309(e), medical nexus may not be presumed as a matter of 
law.  

In fact, the Secretary of the Department of Veterans Affairs 
has specifically determined that a presumption of service 
connection based on exposure to herbicides for leukemia other 
than chronic lymphocytic leukemia to not be warranted.  To 
the extent that the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for B cell leukemias based upon exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era, the Board observes that, in this case, the 
evidence does not show that the Veteran has ever been 
diagnosed with B cell leukemias or hairy cell leukemia.  On 
the contrary, the evidence shows that his leukemia has been 
consistently diagnosed as AML.  Accordingly, the stay does 
not apply to this appeal and the Board can proceed to 
adjudicate the claim for service connection for the Veteran's 
current leukemia based on in-service herbicide exposure.

Here, the medical evidence of record does not show that the 
Veteran has ever been diagnosed with chronic lymphocytic 
leukemia (or B cell leukemia); rather, he was diagnosed with 
AML.  Therefore, presumptive service connection on the basis 
of exposure to herbicides is not warranted.

Notwithstanding the inapplicability of the Agent Orange 
regulations, the Board is obligated to fully consider the 
Veteran's claim.  See Combee, supra.  The question presented 
in this case, i.e. the relationship, if any, between the 
Veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record on appeal contains conflicting nexus opinions.  
Arguably in the Veteran's favor are the opinions of Dr. 
R.D.W. and Dr. J.N.  The Board will discuss each in turn.

In January 2004, Dr. R.D.W. discussed the Veteran's AML and 
opined that there "may be a causative role for Agent Orange 
in [the Veteran's] disease."  At that time, Dr. R.D.W. based 
his assessment on a report indicating that Agent Orange 
contained benzene, and that the "causative nature of benzine 
[sic] in the development of acute myelogenous leukemia is 
fairly firmly established."                 See the January 
30, 2004 letter from Dr. R.D.W.

Subsequently, in September 2004, Dr. R.D.W. submitted an 
additional letter, similarly indicating his opinion that it 
is "not outside the realm of possibility" that a 
relationship exists between the Veteran's AML and his 
exposure to Agent Orange, "since children of exposed service 
men have been so afflicted."  See the September 22, 2004 
letter from Dr. R.D.W.

Most recently, in August 2007, Dr. R.D.W. submitted a third 
letter indicating support for the Veteran's assertion "that 
there may be a causative role for Agent Orange in his 
disease."  Here, Dr. R.D.W. again highlighted that reports 
indicating that Agent Orange contained benzene "would 
provide a connection."  He also cited multiple articles that 
link benzene exposure to the development of AML.  Finally, 
Dr. R.D.W. noted that Agent Orange contained dioxin, "and 
the correlation between dioxin and acute myelogenous leukemia 
[was] established in a report in 2001 . . . ."  See the 
August 14, 2007 letter from Dr. R.D.W.

Similarly, a different private physician, Dr. J.N., indicated 
in March 2004 that he supported "the proposed link between 
[the Veteran's] exposure to Agent Orange and his AML 
diagnosis."  Dr. J.N. further asserted that "there may be a 
link between the benzene ring and auto-immune inflammation."  
See the March 8, 2004 letter from Dr. J.N.  

Contrary to these opinions are the opinions of November 2004 
and May 2005 VA reviewing physicians.  Indeed, after review 
of the Veteran's claims file, the November 2004 VA reviewing 
physician determined that the "[a]vailable medical 
literature . . . [does] not support [a] relationship of Agent 
Orange Exposure and development of AML."  The May 2005 VA 
reviewing physician also analyzed the Veteran's record [to 
include the January 2004 opinion of Dr. R.D.W.], and was 
unable to opine as to whether it was as least as likely as 
not that the Veteran's AML was a result of Agent Orange 
exposure.  The physician reasoned that there are "numerous 
toxic ingredients . . . within Agent Orange composition," 
and that "the development of any malignant process [is] 
possible only with specific concentration of toxic product 
and exposure time.  Currently, with respect to [the Veteran], 
we don't have this information."  See the November 2004 and 
May 2005 VA reviewing physicians' reports respectively.   

In light of these conflicting opinions, as noted above, the 
Board solicited an expert medical opinion from a VHA medical 
expert concerning whether the Veteran's current AML is a 
result of his active duty military service, to include 
exposure to Agent Orange.  Cf. Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

The VHA medical expert, Dr. E.E., reviewed the Veteran's 
claims file in January 2010, to include the medical treatise 
evidence of record, the opinions of Dr. R.D.W. and J.N, as 
well as outside medical literature and research.  
Pertinently, Dr. E.E. agreed that benzene exposure is in fact 
associated with AML development.  However, Dr. E.E. 
specifically indicated that "the presence of a benzene ring 
in a compound does not automatically associate[] the compound 
with development of AML," and that "accumulated experience 
in the literature since the Veteran was exposed to dioxin the 
1960's does not substantiate an association between AML and 
dioxin exposure."  See the January 2010 VHA examiner's 
report, page 1.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinion of the January 2010 VHA medical expert, and in turn 
the opinions of the November 2004 and May 2005 VA reviewing 
physicians, to be of greater probative value than the 
opinions of record to the contrary.  

The Board initially notes that it is clear from multiple 
treatise reports incorporated in the Veteran's claims file, 
as well as from the opinions of Dr. R.D.W., Dr. J.N., and the 
VHA expert, Dr. E.E., that exposure to benzene has been 
linked to the development of AML.  Further, in light of 
evidence of record demonstrating that Agent Orange contained 
1.98 parts per million of dioxin, and that dioxin is a 
compound of "two benzene rings, covalently bonded with 
oxygen molecules," it appears that Agent Orange contained 
trace amounts of benzene compound.              See the 
Veteran's Internet Printout entitled "The Agent Orange 
Files, Medical Information."

It seems that Dr. R.D.W. and Dr. J.N. based their positive 
nexus opinions on these findings, concluding that if Agent 
Orange contains dioxin [which in turn contains a benzene 
compound], and benzene is known to cause AML, Agent Orange 
might cause AML, or other auto-immune inflammation.  

Crucially however, both Dr. R.D.W. and Dr. J.N. based their 
positive opinions on a premise that is unsupported in the 
record-namely, that the benzene levels in dioxin, and in 
turn, the dioxin levels in Agent Orange, are respectively 
high enough to effect subsequent development of AML in 
individuals who are exposed to Agent Orange.  Indeed, in 
evaluating the medical opinions of Dr. R.D.W. and Dr. J.N., 
the January 2010 VHA expert, Dr. E.E., specifically 
referenced their faulty logic, indicating that "the presence 
of a benzene ring in a compound does not automatically 
associate[] the compound with the development of AML."  See 
the January 2010 VHA expert's report, page 1.  

Moreover, the Board places little weight of probative value 
on opinions such as Dr. R.D.W.'s and Dr. J.N.'s which are 
speculative in nature, couched in terms of possibility [i.e., 
"may be a causative role," "not outside the realm of 
possibility," "may be a link."].  See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].  
In addition, Dr. J.N. does not provide any rationale for his 
"support" of the "proposed link between [the Veteran's] 
exposure to Agent Orange and his AML diagnosis."  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

Unlike Dr. R.D.W. and Dr. J.N., the Dr. E.E. made no 
equivocations or speculations as to the role dioxin has in 
the development of AML [or lack thereof], and she supported 
his conclusions with clinical research and rationale.  After 
searching the National Library of Medicine, Dr. E.E. stated 
"with great confidence that there is no work in the medical 
or scientific literature which links exposure to dioxin to 
AML."  Dr. E.E. specifically noted that Dr. R.D.W. was 
incorrect in identifying a manuscript making such a 
connection from 2001, as "there is no such manuscript."  
Further, Dr. E.E. indicated that there is "no work in the 
medical or scientific literature which associates dioxin with 
auto-immune disease," and that Dr. J.N. was "not correct 
about this."  See the January 2010 VHA expert's report, page 
1.  

Crucially, Dr. E.E. determined that the "accumulated 
experience in the literature since the Veteran was exposed to 
dioxin in the 1960's does not substantiate an associate 
between AML and dioxin exposure."  Dr. E.E. also pointed out 
that the literature suggesting that the association between 
exposure to dioxin and the development in AML in children 
"did not persist after further statistical analysis of that 
data."  Id., page 2.  

Dr. E.E.'s opinion also has significant support in the 
record.  Indeed, as noted above, the November 2004 VA 
physician reviewed the Veteran's file and similarly concluded 
that the available medical literature does not support a 
causative relationship between exposure to Agent Orange and 
the development of AML.  Further, although the May 2005 VA 
physician could not opine as to whether the Veteran's 
exposure to Agent Orange contributed to his development of 
AML, the physician crucially explained that there is no 
indication as to how much exposure the Veteran actually had 
to any of the toxic components of Agent Orange, in essence 
reaffirming that the amount of a particular toxin in a 
substance matters in determining whether that substance 
caused the development of subsequent disease.  

Indeed, Dr. E.E.'s expert opinion, supported by research and 
clinical rationale, definitively illustrates that dioxin 
exposure is unrelated to the development of AML.  In that 
connection, it follows that any amount of toxin making up 
dioxin, to include any benzene compounds, is not significant 
enough to effect AML development.

The Board adds that Dr. E.E.'s expert opinion is also 
consistent with the medical findings and research conducted 
by the VA in determining what disabilities are affiliated 
with Agent Orange exposure.  Indeed, the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 
(1996).

The Board finds that Dr. E.E.'s January 2010 VHA expert 
opinion is the most probative piece of evidence for 
determining whether Agent Orange exposure as likely as not 
causes the development of AML.  Dr. E.E.'s evaluation is the 
most comprehensive report of record as she considered the 
Veteran's entire history, including the relevant medical 
treatise evidence of record, and the contrary opinions of Dr. 
R.D.W. and Dr. J.N.  It does not appear that any previous 
examiner had access to more information and evidence than Dr. 
E.E.  Additionally, Dr. E.E. cited to medical literature and 
specific aspects of the record to support her conclusions.  
Dr. E.E.'s report on the Veteran's AML ultimately contains 
the most persuasive opinion on the matter, and it has support 
in the record.  

The Board therefore finds the opinion of Dr. E.E., and in 
turn, the opinions of the November 2004 and May 2005 VA 
examiners to be highly probative.  The opinions of record to 
the contrary are speculative in nature, unsupported, and are 
based on a  faulty premise, as explained above.  Moreover, 
Dr. E.E. has specifically noted that both Dr. R.D.W. and Dr. 
J.N. used inaccurate research to substantiate their opinions.  

As referenced above, the Veteran has submitted a number of 
medical treatises and Internet printouts in support of his 
claim.  The Board notes that medical treatise evidence can, 
in some circumstances, constitute competent medical evidence.      
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. 

However, in this case, the treatise evidence submitted, 
although credible, is not relevant to the Veteran's claim.  
Indeed, all treatise reports and printouts submitted by the 
Veteran that demonstrate a positive relationship between a 
certain level of benzene exposure and the development of AML 
[to include those cited by Dr. R.D.W. in August 2007] do not 
establish that Agent Orange exposure is related to the 
development of AML.  Indeed, as noted above, the fact that 
benzene exposure is linked with AML is not a disputed point.  

The reports of record noting a relationship between Agent 
Orange exposure and the development of AML in the children of 
service members are too general and do not contain any 
information or analysis specific to the Veteran's case.  The 
Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In any event, Dr. E.E. specifically noted that this 
"association did not persist after further statistical 
analysis of that data."  

The reports of record noting a relationship between Agent 
Orange exposure and the development of chronic lymphocytic 
leukemia (CLL) also have no bearing on the Veteran's claim.  
Dr. E.E. has specifically distinguished CLL and AML 
disabilities, noting that the association between dioxin 
exposure and CLL is well recognized, and dioxin and AML is 
not.  

Finally, reports of record noting the presence of benzene in 
jet fuel are also irrelevant to the Veteran's claim.  Indeed, 
the Veteran has not asserted he was exposed to jet fuel in 
service, and the record does not so demonstrate.  When 
specifically asked in April 2004 whether he was claiming 
entitlement to service connection for AML as secondary to jet 
fuel exposure, the Veteran did not respond.  See the April 9, 
2004 VCAA letter.  Moreover, the Veteran's most recent July 
2009 Informal Hearing Presentation report, as well as his 
July 2007 testimony before the RO includes no such assertion 
or claim.  

The Board also notes that the Veteran has filed a copy of 
prior Board decision wherein the claimant was granted service 
connection for myelodysplastic syndrome.  The decision is 
based on a different facts and evidence than in the present 
case.  Moreover, Board decisions are nonprecedential in 
nature.  See 38 C.F.R. § 20.1303 (2009).

To the extent that the Veteran himself, or his 
representative, is attempting to attribute the Veteran's 
currently diagnosed AML to his service, it is well-settled as 
that lay persons without medical training, they are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the probative evidence of record does not 
demonstrate a relationship exists between the Veteran's AML 
and his presumed in-service exposure to Agent Orange.  
Hickson element (3), nexus or relationship, has not been 
satisfied, and the Veteran's claim fails on this basis alone.

Conclusion

In conclusion, for reasons and bases expressed above, the 
board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for AML.  The benefit sought on appeal is 
accordingly denied.


Entitlement to service connection for pericarditis, gastro 
esophageal reflux disease (GERD), and arthritis [also claimed 
as rheumatism], claimed as secondary to AML.

Relevant law and regulations

In addition to disabilities that were incurred in, or 
aggravated by, active military service, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (2009); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.     See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board initially notes that the Veteran has not claimed 
that his current pericarditis, GERD, and arthritis/rheumatism 
disabilities are a direct result of his military service, and 
there is nothing in the record which so suggests.  Instead, 
he contends that the claimed conditions are secondary to his 
AML medication.              See, e.g., the Veteran's July 
2009 Informal Hearing Presentation, page 5. 

The Board notes, however, that the RO adjudicated the 
Veteran's claims on both a direct and secondary basis.  See 
the RO's October 2006 rating decision.  In that connection, 
the Board's inquiry will similarly include analysis as to 
both direct and secondary service connection, as doing so 
does not prejudice the Veteran.                  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

As detailed above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of in-service incurrence of a disease or injury or 
evidence of a service-connected disability; and (3) evidence 
of a nexus between (1) and (2).  See Hickson and Wallin, 
supra.

With respect to element (1), current disability, the record 
clearly demonstrates that the Veteran has current diagnoses 
of pericarditis, palindromic rheumatism, and GERD.  See the 
September 13, 2006 letter from Dr. J.N.  Element (1) of both 
Hickson and Wallin is therefore satisfied.  

With respect to Hickson element (2), the Veteran's service 
medical records do not indicate that pericarditis, 
arthritis/rheumatism, or GERD was present in service, or 
within one year after separation from service in 1969.  See 
38 C.F.R. § 3.309(a).  His in-service treatment reports, to 
include his separation examination on September 6, 1969, were 
pertinently negative with respect to any disease or injury 
affecting the Veteran's heart, joints, or stomach.  
Accordingly, in-service disease or injury is not shown, and 
Hickson element (2) is unsatisfied.  The Veteran's direct 
service-connection claim therefore fails on this basis.  

To prevail on a secondary basis, the Veteran must be service 
connected for AML. As has been discussed above, the Board is 
denying his claim of entitlement to service connection for 
AML.  Therefore, the Veteran's pericarditis, 
arthritis/rheumatism, and GERD claims additionally fail 
because Wallin element (2) has not been satisfied. 

Finally, with respect to element (3), nexus, there is no 
competent medical evidence of a relationship between the 
Veteran's pericarditis, rheumatism, and GERD and his military 
service, and the Veteran does not so contend.  Indeed, Dr. 
J.N. has specifically linked the Veteran's pericarditis, 
rheumatism, and GERD to "medications received in the course 
of treating [the Veteran's] leukemia."              See the 
September 13, 2006 letter from Dr. J.N.  Although the 
Veteran's disabilities are medically related to his AML, as 
discussed above, the Veteran's AML is not a service-connected 
disability.  

Therefore, element (3) of both Hickson and Wallin is also 
unsatisfied.  The Veteran's claims fail on this basis as 
well.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
pericarditis, GERD, and arthritis/rheumatism, both on a 
direct and secondary basis.  Therefore, the benefits sought 
on appeal are accordingly denied.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for AML is reopened.  To 
that extent only, the appeal is allowed.

Entitlement to service connection for AML is denied.  

Entitlement to service connection for pericarditis is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for arthritis [also claimed 
as rheumatism] is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


